Mr. Justice Wheeler
delivered the opinion of the court.
Suit was brought by the appellee against the appellant in the county court of Nacogdoches county in 1838.
There was a trial and verdict for the plaintiff and a new trial awarded in the county court. Subsequently the cause was transferred to the district court under the provision of the 4th section of the act of 26th January, 1839, “ to repeal certain parts of an act organizing the inferior courts,” etc. 3 Stat. 91. It was finally tried in the district court at the fall term, 1840, *449and with the same result which had attended the previous trial in the county court. The defendant appealed.
There is in the record a bill of exceptions, taken at the trial in the county court; but there having been a new trial awarded, we cannot look behind that for the purpose of correcting any errors which may have been committed upon the former trial.
The record contains certain written evidence used upon the final trial in the district court, but there is no statement of facts, and no bill of exceptions taken at that trial, and the presumption is that there was evidence before the jury sufficient to warrant the verdict.
We are of opinion that the judgment be affirmed.